Title: From John Adams to Oliver Wolcott, Sr., 9 March 1796
From: Adams, John
To: Wolcott, Oliver, Sr.



Sir,
United States, In Senate March the 9th. 1796—

The Senate of the United States have requested me to notify your Honor, that the Seat of the Honorable Oliver Ellsworth in the Senate, is vacated by his acceptance of the Office of Chief Justice of the United States; as is stated in the Journals of Senate; an authenticated copy whereof, I have directed to be made out, and herewith transmit for your information, and for that of the Legislature of the State of Connecticut.
With great and sincere esteem, / I have the honor to be, / Sir, Your Honor’s / most obedient and most hble. Servt.

            
 John Adams
              Vice President of the United States 
              and President of the Senate